Citation Nr: 0432406	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clark Evans, Esq.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO, in pertinent part, denied entitlement to 
an evaluation in excess of 30 percent for PTSD.

In February 2001, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for veterans Claims (CAVC).  In June 2001, the CAVC vacated 
the Board's February 2001 decision and remanded the matter to 
the Board for another decision taking into consideration 
matters raised in its order.  

In February 2002, the Board again denied entitlement to an 
evaluation in excess of 30 percent for PTSD, and again the 
veteran appealed this decision to the CAVC.  In November 
2002, the CAVC vacated the Board's February 2002 decision and 
remanded the matter to the Board for readjudication and the 
issuance of a new decision.

In April 2003 the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  In 
November 2003 the Board remanded the case to the RO in 
response to the holding in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), wherein the 
CAFC invalidated the recodified 38 C.F.R. § 19.9(a)(2).  

In May 2004, the RO increased the disability rating for PTSD 
to 50 percent effective from March 2, 1999.  The appeal was 
not withdrawn.  The case was recently returned to the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the specified reason for the 
joint motion in November 2002 was to provide the appellant 
with VCAA complaint notice.  The representative essentially 
requested this notice in a March 2003 letter to the Board.  

The claims file however does not reflect that the appellant 
has been provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent such notice of the VCAA, it would potentially 
be prejudicial to the veteran if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and compliance has not been expressly 
waived, this matter must be remanded for further development.

VA examined the veteran in December 2003, with PTSD and 
marijuana abuse the only diagnoses listed on Axis I.  
However, after the examination was completed, the RO obtained 
medical records from the Social Security Administration (SSA) 
that contained more recent psychiatric treatment records than 
those mentioned by the VA examiner.  There was also a SSA 
psychiatric examination completed late in 2002 that contained 
an opinion regarding the severity of the veteran's PTSD and 
its impact on employability and showed diagnoses of major 
depression and PTSD.  The May 2004 RO rating decision did not 
show any nonservice-connected psychiatric disorder.

The fact that the December 2003 VA examination was conducted 
without access to the appellant's complete record of relevant 
treatment renders the subject examination inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).




("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted on 
this basis.

A contemporaneous, comprehensive VA psychiatric examination 
of the veteran would materially assist in the adjudication of 
his appeal in light of the additional information in this 
case that is relevant to an informed decision.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since September 
2002.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran to 
include on a contract or fee basis if 
necessary for purpose of ascertaining the 
current nature and extent of severity of 
his service-connected PTSD.

The claims file, the criteria for rating 
PTSD under 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, 
such as the previously diagnosed major 
depression, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination such 
as the previously diagnosed major 
depression, the examiner should offer an 
opinion as to whether any such 
disorder(s) is/are causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  

All necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable, and address the rating 
criteria where possible in his 
evaluation/clinical assessment of PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for PTSD.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation, and may result in its 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


